STEINFELD, Judge
(concurring).
I concur in the decision only because of the law announced in Grimes v. Goodlett and Adams, Ky., 345 S.W.2d 47 (1961) and *566Terry v. Associated Stone, Ky., 334 S.W.2d 926 (1960), but for which I would hold that there is not even an inference from which we may assume that a “traumatic personal injury (was) sustained by the employee by accident”. KRS 342.005. The proof is not convincing that any event had occurred to or involved Holsclaw other than the customary and usual experience of a driver of a truck. Except in the cases of occupational diseases covered by the Workmen’s Compensation Act, I would hold that the Act is not intended to embrace injury or death unless there is sufficient evidence that it resulted from an unusual occurrence, as contrasted with the normal stresses and strains related to the job and the mundane routine activities connected with the work in which the employee is engaged.